DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 09/23/2020 have/has been placed in record and considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US# 2017/0179212 hereinafter Kwon) in view of OOOKA et al. (US# 2016/0293677 hereinafter OOOKA).

a substrate including a display area and a non-display area (display region 110 and the outer region is non-display region; see Fig. 1);
an external common voltage line disposed in the non-display area (second wiring part 140 may transfer the common voltage ELVSS. Thus, the wiring part 140 is located on the outer non-display region connecting to the flexible printed circuit 197; Para. 0048, Fig. 1);
a plurality of pixels and a common voltage line disposed in the display area (second wiring part 140 may transfer the common voltage ELVSS from the flexible printed circuit 197 to the pixels PX. Thus, the wiring part 140 is within the display region 110; Para. 0048, Fig. 1); and
a driving voltage line connected to each of the plurality of pixels (The first wiring part 130 may transfer the driving voltage ELVDD from the flexible printed circuit 197 to the 
power voltage lines 195 to the pixels PX; Paras. 0036 and 0047),
and the external common voltage line and the common voltage line are connected to each other (the common voltage ELVSS 140 and the driving voltage ELVDD 130 are connected to each other via the flexible printed circuit 197; Paras. 0047-0048, Fig. 1).
However, Kwon does not specifically disclose wherein a subset of the plurality of pixels overlaps the common voltage line in the display area in a plan view.
In an analogous art, OOOKA discloses wherein a subset of the plurality of pixels overlaps the common voltage line in the display area in a plan view (Supply the upper electrode with a common voltage, the plurality of lines extends in a first direction, and arranged in a second direction, each of the lines overlaps some of the pixels arranged in the first direction, and the overlapped pixels include at least one of the second pixels.; Para. 0007 and claim 12).

Referring to claim 2, Kwon discloses the driving voltage line is indirectly connected to the subset of the plurality of pixels via a driving voltage connection line (The first wiring part 130 may transfer the driving voltage ELVDD from the flexible printed circuit 197 to the power voltage lines 195 to the pixels PX; Para. 0036 and 0047).
Referring to claim 4, Kwon discloses wherein the common voltage line further includes a transverse common voltage line and a longitudinal common voltage line (common voltage line 140 has a transverse and longitudinal portions; see Fig. 1).
Referring to claim 5, Kwon discloses wherein the external common voltage line is divided via the display area (common voltage line 140 is divided to left and right sides via the display; see Fig. 1).
Referring to claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 15, Kwon discloses wherein the plurality of common voltage lines and the driving voltage line are disposed on a same layer (The first wiring part 130 and the second wiring part 140 may be disposed in the peripheral region 120.  The first wiring part 130 may be located at one side of the organic light-emitting display device 100.  The second wiring part 140 may be located to surround the display region 110.; Para. 0046).
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et .
Referring to claim 3, Kwon in view of OOOKA as applied above does not specifically disclose wherein the external common voltage line is disposed to surround four edges of the display area.
In an analogous art, Park discloses wherein the external common voltage line is disposed to surround four edges of the display area (common voltage line 40 disposed surrounding edges of device 100; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Park to the system of Kwon in view of OOOKA in order to prevent damages on wirings in the display apparatus during processes.
Referring to claim 14, Kwon as modified by Park discloses the external common voltage line is disposed to surround four edges of the display area (common voltage line 40 disposed surrounding edges of device 100; Fig. 1).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US# 2017/0179212 hereinafter Kwon) in view of OOOKA et al. (US# 2016/0293677 hereinafter OOOKA), and Bae et al. (US# 2019/00237494 hereinafter Bae).
Referring to claim 6, Kwon disclose each of the external driving voltage line, and the external common voltage line has a multi-layered structure (Para. 0077; Fig. 5).
However, Kwon in view of OOOKA as applied above does not specifically disclose further comprising an external initialization voltage line and an external driving voltage line disposed in the non-display area, and the external initialization voltage line has a multi-layered structure.
In an analogous art, Bae discloses further comprising an external initialization voltage line and an external driving voltage line disposed in the non-display area (The peripheral area PA does not provide an image, and includes a scan driver (see FIG. 2),  and a data driver (see FIG. 2) and the like that provide an electrical signal to be applied to the pixels PX of the display area DA, and includes power lines such as VINT through which power, such as a driving voltage and a common voltage is provided.; Para. 0052, Fig. 2), and the external initialization voltage line has a multi-layered structure (Paras. 0107-0108).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Bae to the system of Kwon in view of OOOKA in order to hence ensure secure uniform performance of an organic light-emitting display apparatus.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US# 2017/0179212 hereinafter Kwon) in view of OOOKA et al. (US# 2016/0293677 hereinafter OOOKA), and Kim et al. (US# 2016/0104757 hereinafter Kim).
Referring to claim 12, Kwon in view of OOOKA as applied above does not specifically disclose further comprising a common electrode in contact with the external common voltage line in the non-display area.
In an analogous art, Kim discloses further comprising a common electrode in contact with the external common voltage line in the non-display area (The peripheral potential voltage line 400 may include a common voltage connection unit 410 formed to surround the pixel unit P, and a plurality of common voltage pads 420 extended from the common voltage connection unit 410 and to which the common voltage may be applied from the outside.  One end of the common voltage connection unit 410 may contact the common electrode 270 to transfer the common voltage ELVSS applied from the common voltage pad 420 to the common electrode 270.; Para. 0094).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US# 2017/0179212 hereinafter Kwon) in view of OOOKA et al. (US# 2016/0293677 hereinafter OOOKA), and Seo (US# 2016/0232838 hereinafter Seo).
Referring to claim 17, Kwon in view of OOOKA as applied above does not specifically disclose wherein the plurality of common voltage lines are disposed farther from the substrate than the driving voltage line, and an insulating layer is disposed between the plurality of common voltage lines and the driving volt. 
In an analogous art, Seo discloses wherein the plurality of common voltage lines are disposed farther from the substrate than the driving voltage line, and an insulating layer is disposed between the plurality of common voltage lines and the driving volt (An insulating material may be disposed in the gaps between the second substrate 120 and the first and second signal transmission units 122a and 122b to reduce or prevent signal interference between the power lines ELVDD and ELVSS.; Para. 0057. It would have been obvious for a person having ordinary skill in this art to have made that the ELVSS lines are disposed farther from the substrate 120 than the ELVDD line, thus prevent signal interference). 
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Seo to the system of Kwon in view of OOOKA in order to allow the device to reduce the size of a control substrate, which is formed of rigid material, thus improving applicability to the curved and/or flexible display device.



Claim Objections
Claims 7-11 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claims 7 and 20, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein each of the external initialization voltage line, the external driving voltage line, and the external common voltage line includes a plurality of portions that are separated from each other, and each of the plurality of portions is connected to each other through a connecting member”.
Referring to claims 8-9 and 21 are objected upon dependent on claims 7 and 20.
Referring to claims 10 and 22, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising a driving voltage connection line disposed in the display area and crossing the driving voltage line, and wherein a width of the driving voltage connection line decreases where the common voltage line and the driving voltage connection line overlap”.
Referring to claim 11 is objected upon dependent on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948.  The examiner can normally be reached on M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D AU/Examiner, Art Unit 2624                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624